 1

 2

 3

 4
                                      UNITED STATES DISTRICT COURT
 5
                                 EASTERN DISTRICT OF CALIFORNIA
 6
                                            FRESNO DIVISION
 7
      AMERICAN SPECIALTY HEALTH                        Case No. 1:17-CV-01203 DAD-SKO
 8    INCORPORATED,
                                                       ORDER GRANTING PLAINTIFF’S
 9                       Plaintiff,                    THIRD CONSENT REQUEST FOR
                                                       EXTENSION OF TIME TO FILE
10            v.                                       DISPOSITIONAL DOCUMENTS
                                                       PURSUANT TO LOCAL CIVIL RULE
11    AMERICAN SPECIALTY                               160(b)
      HEALTHCARE, INC., et al.,
12                                                     (Doc. 29)
                         Defendants.
13

14

15            This matter having come before the Court on Plaintiff American Specialty Health

16   Incorporated’s third Consent Request for Extension of Time to File Dispositional Documents

17   Pursuant to Local Civil Rule 160(b) (Doc. 29), the Court having considered Plaintiff’s Request and

18   the record herein, and good cause appearing therefor,

19            IT IS HEREBY ORDERED that the deadline for filing dispositional documents is

20   extended until April 24, 2019, in order to afford Defendants additional time to ascertain the status

21   of certain name changes, including with the California Department of Public Health and Medicare.

22
     IT IS SO ORDERED.
23

24   Dated:    April 18, 2019                                      /s/   Sheila K. Oberto           .
                                                       UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                                           ORDER GRANTING PLAINTIFF’S
                                                                   THIRD REQUEST FOR EXTENSION OF TIME
                                                                      CASE NO. 1:17-CV-01203 DAD (SKO)
